Citation Nr: 1729910	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1964 to May 1969, and from January 1972 to January 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Waco, Texas, which granted service connection for PTSD, rated 30 percent, effective December 11, 2006 (date of claim).

In September 2011, the Board remanded the case for additional development.  While on remand, in an August 2012 rating decision, the RO increased the rating for PTSD to 50 percent, effective March 7, 2012.  

After another remand in June 2014, in a September 2016 decision, the Board issued a decision that granted an increased initial rating of 50 percent prior to March 7, 2012, and denied an initial rating in excess of 50 percent from that date for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated the Board's September 2016 decision and remanded the matter on appeal for adjudication consistent with instructions outlined in an April 2017 Joint Motion for Partial Remand (Joint Motion) by the parties. 

Previously before the Board was also the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See September 2016 Board decision.  While on remand, in an April 2017 rating decision, the RO granted entitlement to TDIU, effective December 11, 2006 (date of claim).  Therefore, the issue of entitlement to TDIU is no longer before the Board.  

Additionally, the Veteran had a hearing before a Decision Review Officer at the RO in May 2008.  The hearing transcript has been associated with the claims file.  



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Regarding the Veteran's claim for an increased initial rating for his PTSD, VA has complied with its duty to notify.  38 U.S.C.A. § 5103 (West 2014).  Since the July 2007 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A February 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Additionally, the April 2017 Joint Motion did not indicate that there were any notice deficiencies.  
VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A (West 2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's service treatment records and VA medical records.  Neither the Veteran nor the record has identified any other evidence that remains outstanding.  

The Veteran was afforded VA examinations in June 2007, March 2012, June 2014, and October 2016.  The examinations were performed by medical professionals based on a review of the claims file, solicitation of history and symptomatology form the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to the current severity of the PTSD, including occupational and social impairments.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased initial rating for PTSD.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes also that pursuant to the April 2017 Joint Motion, the Veteran's claim was remanded in part because the parties agreed that the Board had erred in its September 2016 decision when it "remanded the case for an examination 'as to the functional effects of service-connected disabilities on [the Veteran's] ability to obtain or maintain substantially gainful employment' but determined that the record was adequate to address [the Veteran's] increased rating claims for PTSD."  Specifically, the parties noted that if the Board required additional information of the functional effects of the Veteran's service-connected disabilities to determine whether TDIU was appropriate, it would need the same information to determine the propriety of an increased rating for PTSD.  Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA psychiatric examination in October 2016.  To address the concerns of the Court, the findings from that examination will be considered herein. 

In summary, the Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for an increased initial rating for PTSD, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
Currently, the Veteran's PTSD is assigned an evaluation of 50 percent, effective December 11, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Global Assessment Functioning (GAF) scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  GAF scores of 31 to 40 reflect some impairment  in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglect family, and is unable to work). Id.

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 
The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction.  The instant appeal was initially certified to the Board in April 2009.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  The Secretary shall consider all information and lay and medical evidence of record in case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.§§ 3.102, 4.3 (2016).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After careful review, the Board finds that for the entire appeal period, the Veteran's PTSD has not more closely approximated the schedular criteria for the assignment of an initial disability rating in excess of 50 percent under Diagnostic Code 9411.  

In February 2007, the Veteran's spouse, L.P., a psychologist, submitted a statement asserting that due to his military service, the Veteran had anxiety about flying and that his mother noted that he was "withdrawn" when he returned from Vietnam.  She stated that the Veteran talked very little about Vietnam in an attempt to keep memories at bay, and that after retiring he gave all of his military uniforms and other things related to the military away.  L.P. noted that the Veteran was very irritable on an intimate level, was short with her and their two grandchildren, and was emotionally unavailable.  She indicated that the Veteran had self-medicated with alcohol ever since she knew him, was restless at night, and had nightmares and flashbacks.  She asserted that although she could not diagnose her spouse (the Veteran), he showed all the symptoms of PTSD.  

In a March 2007 VA mental health new intake assessment, the Veteran reported that he was re-living things from his two tours in Vietnam, was anxious, and could not sleep.  The treating psychiatrist noted that the Veteran's symptoms included nightmares he could not recall but awoke from in a sweat and panic, constant re-living of vivid details, blocks of time that were lost from his memory, spells of irritability and what sounded like panic attacks, worsening depression over the last year, and constant anxiety.  His joy of living was generally low, although he was interested in his grandchildren.  He also had obsessive-compulsive disorder (OCD) symptoms.  For example, he would check locks and lights, sometimes 3 to 4 times in a row while cursing himself for doing it.  He drank 2 to 3 beers per day.  The psychiatrist noted that there were not significant defects in the Veteran's regular activities of daily living or self-expression, and that there were not insufficient opportunities for social interaction or expressive outlets such as hobbies.  He was diagnosed with PTSD, major depressive disorder (MDD) with panic attacks and OCD symptoms, and rule-out alcohol abuse, with a GAF score of 49/53.  The psychiatrist also noted that the Veteran had never been treated for his symptoms and tended to be very stoic.  

VA treatment records indicate that the Veteran participated in group treatment sessions and individual therapy consistently between approximately March 2007 and December 2008.  His GAF score during this time was noted in individual therapy to be 47.  No suicidal or homicidal ideations were noted during this period of time.  

In June 2007, the Veteran had a PTSD examination.  He was noted to be taking Citalopram, Buspirone, and Alprazolam, and had just begun attending group therapy.  His main complaint was having panic attacks where he became shaky, could not think straight, and his heart raced.  He indicated that the panic attacks were somewhat random, and occurred approximately once per month.  The Veteran reported problems with anger and he sometimes would fly off the handle over minor issues.  The Veteran also reported waking up at night sweating but not remembering nightmares, having anger problems and chronic sleep impairment, and resisting the idea of having PTSD for years.  He stated he had a good relationship with his wife of 37 years, but was often angry and irritable with her.  He noted that he had met some people since moving to Texas, but did not socialize much.  The Veteran was able to complete activities of daily living and enjoyed playing golf sometimes.  On mental status examination, the Veteran appeared well-dressed and groomed.  He was estimated to have high average to superior range of intelligence and his speech was clearly understood.  His thought processes were logical, coherent and relevant.  His judgment and reasoning were excellent.  The examining psychologist opined that the Veteran showed signs of mild to moderate impact on his social life, and mild impact on his occupational functioning.  The examiner diagnosed mild PTSD and mood disorder NOS, assigning a GAF score of 60.

In October 2007, the Veteran's VA psychologist, P.W., submitted a letter indicating that he saw the Veteran periodically for individual therapy sessions and weekly for group sessions.  P.W. opined that the Veteran had severe PTSD that significantly impaired his emotional, social, and occupational functioning, including panic attacks and irritability at work, poor short-term memory and concentration, being leery of crowds, and being withdrawn from people other than his immediate family and the veterans with whom he served.  P.W. indicated that the Veteran had not worked full-time for over a year, and had several gaps in his employment history, which was attributable to his PTSD.  He assessed the Veteran's GAF score as 47.

The Veteran attended at least two group treatment sessions and three individual sessions in 2009.  In 2010, the Veteran had approximately six individual therapy sessions with VA mental health.  His GAF score was assessed as being 45 in July 2010, and was noted as being 50 between September and December 2010.  In 2011, the Veteran had individual therapy sessions 1-2 times per month; his GAF score was noted as being 55 in January 2011.  He also attended group treatment sessions in October and November 2011.  

In March 2012, the Veteran had another VA PTSD examination.  He reported that his wife and he did not do things socially, and had not since they had kids.  He lived with his wife, adult daughter, and his daughter's three children.  He reported losing patience with his daughter, wife, and mainly the children.  He was discouraged that his grandchildren might not have fond memories of him.  The Veteran stated that he had not worked since his last examination, and that his temper had gotten shorter, though his medication made the "trigger-pull longer."  He stated that he recently had a nightmare during which he physically beat his wife in his sleep.  When he was awake, he did not feel much of anything, except when he was angry.  He preferred to be alone in his house, and could no longer read or do crossword puzzles for fun because he could not concentrate well enough.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, gross disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He noted that the Veteran was competent to handle his financial affairs and that the Veteran's PTSD symptoms had worsened somewhat since the last examination; however, the PTSD symptoms were not severe enough to prevent him from securing and following substantially gainful employment.  The examiner concluded that the Veteran's GAF score was 55, and that his PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

The Veteran continued to attend group treatment sessions approximately once per month at VA in 2013 and 2014, and was seen for individual therapy periodically.  In February and April 2013, his GAF score was assessed as 45, and from May to October 2013, it was noted to be 50.

In July 2014, the Veteran was afforded a third VA PTSD examination.  He reported that he had been married for over 40 years, maintained relationships with his children and grandchildren, and did not have any hobbies or interests but did attend church in person or "on the internet" regularly.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's thought process and communication skills appeared to be within normal limits, and he denied having delusions or hallucinations.  He also denied having suicidal or homicidal ideation, plan, or intent, was able to maintain personal hygiene and basic activities of daily living, and was capable of managing his financial affairs.  The examiner opined that the Veteran undoubtedly continued to experience PTSD symptomatology, and his level of impairment was consistent with those reported at the March 2012 VA examination.  The Veteran's current symptoms were not of such severity to impede his ability to maintain regular gainful employment, and that the Veteran himself indicated that the reason he had not been working in the last several years was because his concept for a business was not viable.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  

In October 2016, the Veteran was afforded another VA examination for his PTSD.  A diagnosis of PTSD under DSM-5 was continued for the Veteran.  The Veteran reported that he had been married to his current wife since 1973.  He described the relationship as fine and explained that she was able to tolerate him due to her own experiences growing up with a father who served in World War II and because she was a psychologist.  The Veteran reported having a frustrating relationship with one of his daughters, but a rock solid relationship with his other daughters.  He also reported having a brother who he spoke to once a month.  The Veteran explained that his family was not the type to communicate that much.  He had acquaintances, but no friends.  On relevant mental health history, the Veteran reported that he had insomnia.  He also had intrusive memories, in which one time he believed he was driving a cobra.  He also reported anxiety.  He avoided funerals and crowds.  The Veteran endorsed irritability and described how he blew up over things that happened in his life.  The Veteran also reported using alcohol daily.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On behavioral examination, the Veteran had good grooming and hygiene.  He maintained good eye contact.  There was no evidence of delusions or disorganized behavior.  The Veteran denied hallucinations, suicidal, or homicidal ideation or intent.  His mood appeared mildly anxious.  The examiner opined that the Veteran's PTSD symptoms were consistent in kind and severity since his last examination and were best described as resulting in occupational and social impairment with reduced reliability and productivity.  The examiner further opined that the Veteran was at risk of conflict in the work environment that requires interaction, increased possibility of incurring an accident in an industrial environment, increased risk for automobile accidents if driving, impaired ability to maintain function in a fast-paced or frequent work environment.  

As was indicated earlier, the Veteran is currently assigned a 50 percent initial rating for his PTSD.  After considering the evidence of record and the laws and regulations as set forth above, the Board finds that an initial rating in excess of 50 percent is not warranted for his PTSD.  Throughout the appeal period, the Veteran's PTSD has been characterized primarily by symptoms of panic attacks, anxiety, depression, chronic sleep impairment with nightmares, and anger issues.  The March 2012, July 2014, and October 2016 VA examiners have opined that these symptoms result in occupational and social impairment with reduced reliability and productivity, which falls squarely within a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Similarly, the Veteran's GAF scores for this period of time have ranged from 45 to 60.  Such scores are indicative of moderate to serious symptoms, and are contemplated by the 50 percent initial rating currently assigned.  These scores do not mandate the assignment of the next higher 70 percent evaluation, as the overall evidence (as discussed above) reflects that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In the April 2017 Joint Motion, it was specifically noted that the Board's prior decision in September 2016 did not consider "favorable evidence of negative familial relationships" as well as "favorable material evidence with respect to the Veteran's [OCD]."  In this regard, the record reflects that in a December 2006 letter, the Veteran's wife stated that the Veteran was very irritable on an intimate level, was short with her and their two grandchildren, and was emotionally unavailable.  The Veteran's wife also mentioned that the Veteran yelled at her.  On March 2012 VA examination, the Veteran reported losing patience with his daughter, wife, and mainly the children.  He was also discouraged that his grandchildren might not have fond memories of him.  Furthermore, the Veteran was diagnosed with OCD in July 2010, and was noted to check locks and lights, sometimes 3 to 4 times in a row.  The Board has carefully considered these symptoms but finds that they do not result in occupational and social impairment with deficiencies in most areas, such that a higher rating for his PTSD would be warranted.  In particular, despite the Veteran's tendency towards obsessional rituals as part of his OCD, it is not shown that they have interfered with his routine activities.  On the contrary, at the time of the OCD diagnosis in July 2010, his treating physician also noted that psychiatric symptoms did not result in any significant defects in his regular activities of daily living or self-expression.  Subsequent VA treatment records and VA examinations have also not shown that the Veteran's OCD has interfered with his routine activities, which is required for the next higher 70 percent rating.  Similarly, despite the Veteran's outbursts towards his wife, his rocky relationship with one daughter, his tendency to lose patience with his grandchildren, and his dislike for crowds, the record shows that he has remained married to his wife for over 37 years, has a strong relationship with his other daughters, and maintains relationships with acquaintances and other members of his veterans group.  He has also reported being in contact with one of his brothers about once a month, and indicated that the lack of additional communication with his family has more to do with the nature and structure of their family relationships rather than the result of his PTSD.  Such evidence tends to show that the Veteran has difficulty in establishing and maintaining effective work and social relationships, which is contemplated by his currently assigned 50 percent rating, and does not suggest an inability to establish and maintain effective relationships, as is required for the next higher rating.

The Board has also examined the record to ascertain whether the Veteran's other PTSD symptoms warrant a higher rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the evidence of record does not support symptoms of occupational and social impairment with deficiencies in most areas.  Throughout the entire appeal period the Veteran has maintained appropriate appearance and hygiene, he has not had any suicidal or homicidal ideations, and his judgment, thinking, and speech have not been impaired.  It has also not been shown that his panic attacks have affected his ability to function independently.  In a July 2014 VA examination, the examiner noted that the Veteran was able to maintain the basic activities of daily living, and the October 2016 VA examiner indicated that the Veteran's symptoms were similar to those demonstrated during the July 2014 VA examination.

The Board has also considered the statements of the Veteran and his spouse regarding the severity of his PTSD, and acknowledges that he is competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation, and that his spouse is a psychologist.  38 U.S.C.A. § 1154(a) (2016); 38 C.F.R. § 3.159(a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran and his spouse, when considered in the full context of his treatment records and VA examination reports, do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected PTSD.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with the 50 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's PTSD symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 50 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating, the criteria for a higher 70 percent rating have not been shown.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

A rating in excess of 50 percent for PTSD for the entire appeal period is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


